                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOMINIC TYRELL DANIEL,                             Case No. 19-cv-03319-HSG
                                   8                    Petitioner,                         ORDER GRANTING MOTION TO
                                                                                            FILE PROBATION OFFICER’S
                                   9             v.                                         REPORT UNDER SEAL
                                  10     ROBERT NEUSCHMID,                                  Re: Dkt. No. 13
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed this habeas petition pursuant to 28 U.S.C. § 2254.

                                  14   Dkt. No. 1. On August 27, 2019, the Court ordered respondent to show cause why a writ of

                                  15   habeas corpus should not be granted based on petitioner’s cognizable claims. Dkt. No. 9.

                                  16   Respondent has filed an answer to the order to show cause and has requested to file under seal the

                                  17   Alameda County Probation Officer’s Report, which is located at pages 365-398 of the state court

                                  18   clerk’s transcript on appeal and is lodged as Exhibit 14 to the Answer. Dkt. No. 13. Respondent
                                  19   argues that Cal. R. Ct. 8.45-8.47 require that personal information in a probation report be kept

                                  20   confidential, citing People v. Connor, 115 Cal.App.4th 669 (Cal. Ct. App. 2004). Connor holds

                                  21   that Cal. Penal Code § 1203.05 renders probation reports, or at least any detailed personal

                                  22   information contained in them, conditionally confidential sixty days after judgment is pronounced

                                  23   or probation granted, whichever is earlier. Connor, 115 Cal. App. 4th at 685.

                                  24          There is a strong presumption favoring the public’s right of access to court records which

                                  25   should be overridden only for a compelling reason. Hagestad v. Tragesser, 49 F.3d 1430, 1433-

                                  26   34 (9th Cir. 1995). “In general, compelling reasons sufficient to outweigh the public’s interest in
                                  27   disclosure and justify sealing court records exist when such court files might have become a

                                  28   vehicle for improper purposes, such as the use of records to gratify private spite, promote public
                                   1   scandal, circulate libelous statements, or release trade secrets.” Kamakana v. City & Cnty. of

                                   2   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quotation omitted).

                                   3          Here, respondent seeks to file under seal the Alameda County Probation Officer’s Report

                                   4   because this document contains personal information. Probation reports are “designed to contain

                                   5   highly personal information about the defendant, including his or her arrest record; family

                                   6   background; and employment, military, medical, and psychological histories.” Connor, 115 Cal.

                                   7   App. 4th at 681. This type of personal information “could become a vehicle for improper

                                   8   purposes” and justifies sealing the exhibits. Kamakana, 447 F.3d at 1179. Thus, the Court finds a

                                   9   compelling need for this document to remain confidential. The Court GRANTS respondent’s

                                  10   motion to file Exhibit 14 to the answer to the order to show cause under seal. Exhibit 14 shall

                                  11   remain under seal until the conclusion of this case and any appellate proceedings. If counsel for

                                  12   respondent does not request that these documents be returned following the conclusion of this case
Northern District of California
 United States District Court




                                  13   and any appellate proceedings, these documents will be destroyed in conformance with the normal

                                  14   records destruction policy of the United States Courts.

                                  15          This order terminates Dkt. No. 13.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/16/2020

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
